Exhibit 10.63

 

EXTENSION AGREEMENT

 

AGREEMENT (the “Agreement”), dated as of April 29, 2014, by and among
(i) EQUINIX SOUTH AMERICA HOLDINGS, LLC, a limited liability company duly
organized under the laws of the State of Delaware, United States of America,
with headquarters at One Lagoon Drive, 4th Floor, Redwood City, California,
United States of America 94065 (“Equinix”); (ii) RW BRASIL FUNDO DE INVESTIMENTO
EM PARTICIPAÇÕES, a fundo de investimento em participações, duly organized under
the laws of the Federative Republic of Brazil, enrolled before the National
Register of Legal Entities (CNPJ/MF) under No. 13.417.743/0001-03, with
headquarters at Avenida Presidente Juscelino Kubitschek No. 2041, E 2235, Bloco
A (part), Vila Olímpia, City and State of São Paulo (“RW FIP”); (iii) SIDNEY
VICTOR DA COSTA BREYER, Brazilian, married, bearer of identity card No.
94.1.02540-4, enrolled before the Taxpayer Registry (CPF/MF) under No.
991.213.877-53, resident and domiciled in the City and State of Rio de Janeiro,
at Rua Voluntários da Pátria No. 360, Botafogo (“Sidney”); (iv) ANTONIO EDUARDO
ZAGO DE CARVALHO, Brazilian, married, bearer of identity card No. 19.251.683-8,
enrolled before the Taxpayer Registry (CPF/MF) under No. 167.980.348-45,
resident and domiciled in the City and State of Rio de Janeiro, at Rua
Voluntários da Pátria No. 360, Botafogo (“Eduardo” and jointly with Sidney, the

  

ACORDO DE PRORROGAÇÃO

 

ACORDO (o “Acordo”), datado de 29 de abril de 2014, por e entre (i) EQUINIX
SOUTH AMERICA HOLDINGS, LLC, sociedade empresária limitada devidamente
constituída sob as leis do Estado de Delaware, Estados Unidos da América, com
sede na One Lagoon Drive, 4º andar, Cidade de Redwood, Califórnia, Estados
Unicos da América, CEP 94065 (“Equinix”); (ii) RW BRASIL FUNDO DE INVESTIMENTO
EM PARTICIPAÇÕES, fundo de investimento em participações, devidamente
constituído sob as leis da República Federativa do Brasil, registrada perante o
Cadastro Nacional de Pessoas Jurídicas (CNPJ/MF) sob o nº 13.417.743/0001-03,
com sede na Avenida Presidente Juscelino Kubitschek nº 2041, E 2235, Bloco A
(parte), Vila Olímpia, Cidade e Estado de São Paulo (“RW FIP”); (iii) SIDNEY
VICTOR DA COSTA BREYER, brasileiro, casado, portador da carteira de identidade
nº 94.1.02540-4, registrado perante o Cadastro Nacional de Pessoas Físicas
(CPF/MF) sob o nº 991.213.877-53, residente e domiciliado na Cidade e Estado do
Rio de Janeiro, na Rua Voluntários da Pátria, nº 360, Botafogo (“Sidney”); (iv)
ANTONIO EDUARDO ZAGO DE CARVALHO, brasileiro, casado, portador da carteira de
identidade nº 19.251.683-8, registrado perante o Cadastro Nacional de Pessoas
Físicas (CPF/MF) sob o nº 167.980.348-45, residente e domiciliado na Cidade e



--------------------------------------------------------------------------------

“Management Shareholders”); as intervening party, (v) ALOG SOLUÇÕES DE
TECNOLOGIA EM INFORMÁTICA S.A., a sociedade anônima duly organized under the
laws of the Federative Republic of Brazil, enrolled before the National Register
of Legal Entities (CNPJ/MF) under No. 03.672.254/0001-44, with headquarters in
the City and State of São Paulo, at Rua Doutor Miguel Couto No. 58, 5th floor
(the “Company”); (vi) EQUINIX, INC., a company duly organized under the laws of
the State of Delaware, United States of America, with headquarters at One Lagoon
Drive, 4th Floor, Redwood City, California, United States of America 94065;
(vii) RIVERWOOD CAPITAL L.P., an exempted limited partnership, duly organized
under the laws of the Cayman Islands, with headquarters at P.O. Box 309, Ugland
House, Grand Cayman, Cayman Islands KY1-1104; (viii) RIVERWOOD CAPITAL PARTNERS
L.P., an exempted limited partnership, duly organized under the laws of the
Cayman Islands, with headquarters at P.O. Box 309, Ugland House, Grand Cayman,
Cayman Islands KY1-1104; (ix) RIVERWOOD CAPITAL PARTNERS (PARALLEL – A) L.P., an
exempted limited partnership, duly organized under the laws of the Cayman
Islands, with headquarters at P.O. Box 309, Ugland House, Grand Cayman, Cayman
Islands KY1-1104; and (x) RIVERWOOD CAPITAL PARTNERS (PARALLEL – B) L.P., an
exempted limited partnership, duly organized under the laws of the Cayman
Islands, with headquarters at P.O. Box 309, Ugland House, Grand Cayman, Cayman
Islands KY1-1104 (together, the “Parties”).    Estado do Rio de Janeiro, na Rua
Voluntários da Pátria, nº 360, Botafogo (“Eduardo” e, em conjunto com Sidney, os
“Acionistas Administradores”); como parte interveniente anuente, (v) ALOG
SOLUÇÕES DE TECNOLOGIA EM INFORMÁTICA S.A., sociedade anônima devidamente
constituído sob as leis da República Federativa do Brasil, registrada perante o
Cadastro Nacional de Pessoas Jurídicas (CNPJ/MF) sob o nº 03.672.254/0001-44,
com sede na Cidade e Estado de São Paulo, na Rua Doutor Miguel Couto, nº 58, 5º
andar (a “Companhia”); (vi) EQUINIX, INC., sociedade devidamente constituída sob
as leis do Estado de Delaware, Estados Unidos da América, com sede na One Lagoon
Drive, 4º andar, Cidade de Redwood, Califórnia, Estados Unidos da América, CEP
94065; (vii) RIVERWOOD CAPITAL L.P., uma exempted limited partnership,
devidamente constituída sob as leis das Ilhas Cayman, com sede na P.O. Box 309,
Ugland House, Grand Cayman, Ilhas Cayman, KY1-1104; (viii) RIVERWOOD CAPITAL
PARTNERS L.P., uma exempted limited partnership, devidamente constituída sob as
leis das Ilhas Cayman, com sede na P.O. Box 309, Ugland House, Grand Cayman,
Ilhas Cayman, KY1-1104; (ix) RIVERWOOD CAPITAL PARTNERS (PARALLEL – A) L.P., uma
exempted limited partnership, devidamente constituída sob as leis das Ilhas
Cayman, com sede na P.O. Box 309, Ugland House, Grand Cayman, Ilhas Cayman,
KY1-1104; e (x) RIVERWOOD CAPITAL PARTNERS (PARALLEL – B) L.P.,



--------------------------------------------------------------------------------

   uma exempted limited partnership, devidamente constituída sob as leis das
Ilhas Cayman, com sede na P.O. Box 309, Ugland House, Grand Cayman, Ilhas
Cayman, KY1-1104 (em conjunto, as “Partes”).

W I T N E S S E T H

 

WHEREAS, the Parties entered into a shareholders’ agreement dated October 31,
2012 (the “Shareholders’ Agreement”) to govern certain of the rights, duties and
obligations of the shareholders of the Company.

  

CONSIDERANDOS

 

CONSIDERANDO QUE as Partes celebraram um acordo de acionistas datado de 31 de
outubro de 2012 (o “Acordo de Acionistas”) de forma a governar determinados
direitos, deveres e obrigações dos acionistas da Companhia.

WHEREAS, the Parties wish to extend the Option Exercise Period (as defined in
the Shareholders’ Agreement) for 2014.

  

CONSIDERANDO QUE as Partes desejam prorrogar o Período de Exercício da Opção
(conforme definido no Acordo de Acionistas) para 2014.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
hereinafter set forth, and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each Party, the Parties agree as
follows:

  

RESOLVEM, tendo em vista o disposto acima e o mútuo acordo adiante estabelecido,
e por outra retribuição, o recebimento e suficiência dos quais são reconhecidos
por cada Parte, as Partes acordam com o que segue:

1. Definitions. Capitalized terms used and not otherwise defined herein shall
have the meanings ascribed to such terms in the Shareholders’ Agreement. Each
reference to “hereof”, “hereunder”, “herein” and “hereby” and each other similar
reference and each reference to “this Agreement” and each other similar
reference contained in the Shareholders’ Agreement shall from and after the date
hereof refer to the Shareholders’ Agreement as amended hereby.

  

1. Definições. Termos aqui utilizados, iniciados em letra maiúscula e não
definidos de outra forma terão os significados a eles atribuídos no Acordo de
Acionistas. Cada referência a “deste instrumento”, “abaixo”, “aqui” e “por meio
deste” e cada outra referência semelhante e cada referência a “este Acordo” e
cada outra referência semelhante contido no Acordo de Acionistas deverão, a
partir e após a presente data, se referirem ao Acordo de Acionistas, conforme
aqui alterado.



--------------------------------------------------------------------------------

2. Amendments to Section 1.01. The definition of “Option Exercise Period” in
Section 1.01 of the Shareholders Agreement is hereby amended by replacing it in
its entirety with the following:

  

2. Alterações à Seção 1.01. A definição de “Período de Exercício da Opção” na
Seção 1.01 do Acordo de Acionistas é aqui alterado, substituindo-o em sua
totalidade com o que segue:

“Option Exercise Period” means (i) the period beginning on April 1 and ending on
May 31 of 2014 and (ii) the period beginning on April 1 and ending on April 30
of each of 2015 and 2016.

  

“Período de Exercício da Opção” significa (i) o período que se inicia em 01 de
abril e termina em 31 de maio de 2014, e (ii) o período que se inicia em 01 de
abril e termina em 30 de abril de cada um dos anos de 2015 e 2016.

3. Continuing Effect of Shareholders’ Agreement. The Parties hereby agree that
the Shareholders’ Agreement shall otherwise continue in full force and effect on
the terms set forth therein.

  

3. Sobrevivência do Acordo de Acionistas. As Partes acordam que o Acordo de
Acionistas deverão continuar em pleno vigor e efeito nos termos ali previstos.

4. Miscellaneous Provisions. The provisions of Article 8 of the Shareholders’
Agreement shall apply to this Agreement mutatis mutandis.

  

4. Disposições Gerais. As previsões do Artigo 8 do Acordo de Acionistas serão
aplicáveis a este Acordo mutatis mutandis.

IN WITNESS WHEREOF, the Parties have executed, or caused this Agreement to be
duly executed by their respective authorized officers, as of the day and year
first above written.    EM TESTEMUNHO DE QUE, as Partes celebraram, ou fizeram
com que este Acordo fosse celebrado pelos seus respectivos diretores
autorizados, no dia e ano acima mencionado.



--------------------------------------------------------------------------------

EQUINIX SOUTH AMERICA HOLDINGS, LLC By:  

/s/ Mark Adams

  Name:   Mark Adams   Title:   RW BRASIL FUNDO DE INVESTIMENTO EM PARTICIPAÇÕES
By:  

/s/ Adriano S. Amorim

  Name:   Adriano S. Amorim   Title:   Administracao Fiduciaria RW BRASIL FUNDO
DE INVESTIMENTO EM PARTICIPAÇÕES By:  

/s/ Danilo Christofaro Barbieri

  Name:   Danilo Christofaro Barbieri   Title:   Head of Custody SYDNEY VICTOR
DA COSTA BREYER By:  

/s/ Sydney Breyer

  Print:   Sydney Breyer



--------------------------------------------------------------------------------

ANTONIO EDUARDO ZAGO DE CARVALHO By:  

/s/ Antonio Eduardo Zago De Carvalho

  Print:   Antonio Eduardo Zago De Carvalho ALOG-02 SOLUÇÕES DE TECNOLOGIA EM
INFORMÁTICA S.A. By:  

/s/ Eduardo Carvalho

  Name:   Eduardo Carvalho   Title:   Presidente Alog Data Centers ALOG-02
SOLUÇÕES DE TECNOLOGIA EM INFORMÁTICA S.A. By:  

/s/ Marcelo J. Silva

  Name:   Marcelo J. Silva   Title:   Director Financeiro



--------------------------------------------------------------------------------

RIVERWOOD CAPITAL L.P. By:  

/s/ Francisco Alvarez Demalde

  Name:   Francisco Alvarez Demalde   Title:   Managing Director RIVERWOOD
CAPITAL PARTNERS L.P. By:  

/s/ Francisco Alvarez Demalde

  Name:   Francisco Alvarez Demalde   Title:   Managing Director RIVERWOOD
CAPITAL PARTNERS (PARALLEL – A) L.P. By:  

/s/ Francisco Alvarez Demalde

  Name:   Francisco Alvarez Demalde   Title:   Managing Director



--------------------------------------------------------------------------------

RIVERWOOD CAPITAL PARTNERS (PARALLEL – B) L.P. By:  

/s/ Francisco Alvarez Demalde

  Name:   Francisco Alvarez Demalde   Title:   Managing Director